DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It is noted that claims 2 and 4 are cancelled and claims 5 and 6 are newly added. Examiner has withdrawn Claim Interpretation and Rejection under 35 U.S.C. § 112.
Argument 1: The Applicant states (p. 8-9) “Meissner fails to teach or suggest performing a second Fourier transform operation, in response to existence of the range indices each representing that the target exists, a Fourier transform on range data of the range index for which the target exists to calculate a speed-index-specific coefficient value” and further elaborates “Only after the functional blocks 44 and 45, the target detection (functional block 43) is then performed based on the filtered range Doppler maps”
Response 1: The Examiner respectfully disagrees. Meissner states “[0049] a second FFT (usually referred to as Doppler FFT) is applied to each of the N rows of the range map R[k, m] (k=0, . . . , N−1). Each row of the range map R[k, m] contains M spectral values of a particular frequency bin, wherein each frequency bin corresponds to a particular distance d.sub.T.sub.i of a particular radar target T.sub.i. The Fourier transformation of the spectral values in a particular frequency bin (able to be associated with a radar target) makes it possible to determine the associated Doppler shift f.sub.D that corresponds to a speed of the radar target”. And thus, the range indices represent the existence of a target because the Doppler shift corresponds to the speed of a radar target.

Claim Objections
1 and 5 are objected to because of the following informalities:  Claim 1 states “targe exists”.  The Office recommends changing targe to target. Appropriate correction is required.
Claim 3 and 6 are objected to because of the following informalities:  Claim 3 states “selection operation to to select”.  The Office recommends changing “to to” as “to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al. (US 20200292660) in view of Parchami et al. (US 20200371524).

Regarding claim 1, A method for radar signal processing, the method comprising: a first Fourier transform operation to perform a Fourier transform (0044 “first Fourier transformation stage is referred to as a range map.”) on a frequency modulated continuous wave (FMCW) digital radar signal (0025 “FMCW radar system.”)
including N pulse repetition intervals (PRIs) at every PRI (0039 “Graph (a) in FIG. 9 shows part of a chirp sequence that comprises M linear chirps.”; 0046 “range Doppler map involves two stages, CHIRP in fig 9a.) to generate range data (0063 “the corresponding values r.sub.m[k] of the range map R[k, m] may also be used as input data.”), which indicates range- index-specific coefficient values (0050 “Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target, and the column index l (on the speed axis) associated with the local maximum represents the speed of the target.” The range Doppler map comprises of a matrix rows and columns containing data which corresponds to range-index specific coefficient values.)
a convolutional neural network (CNN) (fig. 16 “CNNs”) processing operation to input two-dimensional window data (0064 “filtering (denoising) is performed on the basis of the range Doppler map using a convolutional neural network (CNN), wherein a two-dimensional kernel (having for example 3×3 elements) is used. In this case, the kernel is also referred to as a convolutional matrix or mask.”) 
obtained by accumulating one-dimensional data consisting of a range index of interest and range data (fig. 9c; 0050 “Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target, and the column index l (on the speed axis) associated with the local maximum represents the speed of the target.” The Doppler map, which comprises of the FFTs, is made from one-dimensional data which is an input to the CNN, ANN, or neural network. See fig. 10A-D) corresponding to a nearby range index on a time axis (fig. 9c “time axis”) of the PRI is input to a CNN circuit (fig. 16. The PRI and the chirp pulses are already identified and they correspond to the FFT processing which correspond to the input to the CNN as shown in fig. 16)
to find a (fig. 16 “Target Detection”; 0053 “target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44” The range the target detection operates corresponds to the range index of interest.); 
a target selection operation (0052 “digital signal processing in order to detect radar targets”) to select range indices each representing that a target exists (fig. 16 “Target detection”; 0075 “The target detection (functional block 43) is then performed based on the filtered range Doppler maps”; 0050 “Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target, and the column index l (on the speed axis) associated with the local maximum represents the speed of the target.” The range Doppler map corresponds to a range index in which a target exists.).
a second Fourier transform operation to perform, in response to existence of the range indices each representing that the targe exists, a Fourier transform on range data of the range indices each representing that the tarqet exists to calculate a speed-index-specific coefficient value (0049 “a second FFT (usually referred to as Doppler FFT) is applied to each of the N rows of the range map R[k, m] (k=0, . . . , N−1). Each row of the range map R[k, m] contains M spectral values of a particular frequency bin, wherein each frequency bin corresponds to a particular distance d.sub.T.sub.i of a particular radar target T.sub.i. The Fourier transformation of the spectral values in a particular frequency bin (able to be associated with a radar target) makes it possible to determine the associated Doppler shift f.sub.D that corresponds to a speed of the radar target”); and 
an output operation to output ranges and speeds of selected tarqets (fig. 16 “Target detection.” The Target detection functional block outputs data such as ranges and speeds, refer back to claim 1 (0050).).
Meissner et al. does not explicitly teach probability and based on the probabilities. 
However, in a related field of endeavor, Parchami et al. teaches based on the probabilities of the existence of the target (0040 “object classification determined by the neural networks and can include a probability expressed as a number in the range (0, 1) corresponding to a probability that the classification is correct.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the convolutional neural network and target detection capabilities of Meissner et al. with the probability of target detection of Parchami et al. for the advantage of gathering accurate information such as objects in a vehicle’s environment (0001). 


Regarding claim 3, Meissner et al. teaches An apparatus for radar signal processing, the apparatus comprising: a processor, and a memory (0077 “computer”; 0052 “processors”), 
wherein the processor, when executing program instructions stored in the memory, is configured to:  
perform a first Fourier transform operation to perform a Fourier transform on a frequency modulated continuous wave (FMCW) digital radar signal including N pulse repetition interval (PRI) at every PRI (fig. 9a-b; 0039 “Graph (a) in FIG. 9 shows part of a chirp sequence that comprises M linear chirps.”; 0046 “range Doppler map involves two stages, wherein a plurality of Fourier transformations are calculated in each stage . . . the baseband signal y(t) (cf. FIG. 5) is sampled such that N×M sampled 
to generate range data (0063 “the corresponding values r.sub.m[k] of the range map R[k, m] may also be used as input data.”),
 which indicates range-index-specific coefficient values (fig. 9c; 0050 “Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target, and the column index l (on the speed axis) associated with the local maximum represents the speed of the target.” The range Doppler map comprises of a matrix rows and columns containing data which corresponds to range-index specific coefficient values); 
 to perform a convolutional neural network (CNN) processing operation to input two-dimensional window data obtained by accumulating one-dimensional data consisting of a range index of interest and range data corresponding to a nearby range index on a time axis of the PRI to a CNN circuit and find  a (0064 “range Doppler map using a convolutional neural network (CNN), wherein a two-dimensional kernel”; 0049 “a second FFT (usually referred to as Doppler FFT) is applied to each of the N rows of the range map”);  
and -3-Docket No. SJ11.SRS003Application No. 16/457,834 Reply to Office Action of August 10, 2021to perform a target selection operation to to select range indices each representing that a target exists based on  the (0049 ““a second FFT (usually referred to as Doppler FFT) is applied to each of the N rows of the range map R[k, m] (k=0, . . . , N−1). Each row of the range map R[k, m] contains M spectral values of a particular frequency each frequency bin corresponds to a particular distance d.sub.T.sub.i of a particular radar target T.sub.i. The Fourier transformation of the spectral values in a particular frequency bin (able to be associated with a radar target) makes it possible to determine the associated Doppler shift f.sub.D that corresponds to a speed of the radar target”. ”); and
to perform an output operation to output ranges and speeds of selected targets (fig. 16 “Target detection.” The Target detection functional block outputs data such as ranges and speeds; 0050 “Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target.).
Meissner et al. does not explicitly teach the probabilities of the existence of the target and probabilities of the existence of the target in the range indices.
However, in a related field of endeavor, Parchami et al. teaches the probabilities of the existence of the target and probabilities of the existence of the target in the range indices (0037 “neural network to detect objects”; 0040 “object classification determined by the neural networks and can include a probability expressed as a number in the range (0, 1) corresponding to a probability that the classification is correct.”; 0039 “Eccentricity map/RGB video fusion data can be processed with object detection neural networks including faster-recurrent convolutional neural networks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the convolutional neural network and target detection capabilities of Meissner et al. with the probability of target detection of for the advantage of gathering accurate information such as objects in a vehicles environment (0001). 

Regarding claim 5, Meissner in view of Parchami teach The method of claim 1.
Meissner further teaches further comprising: a repetition operation to repeat the CNN processing operation for all the range indices (0075 “In a first step, a range FFT is calculated for each channel (functional block 41), such that a range map R[k, m] is obtained for each channel (see also FIG. .

Regarding claim 6, Meissner in view of Parchami teach The apparatus of claim 3, wherein the processor is further configured to: perform a repetition operation to repeat the CNN processing operation for all the range indices (0075 “In a first step, a range FFT is calculated for each channel (functional block 41), such that a range map R[k, m] is obtained for each channel (see also FIG. 9). In a second step, a Doppler FFT is calculated for each channel (functional block 42), such that a range Doppler map X[k, l] is obtained for each channel.” The FFT is being repeated for all range indices which corresponds to a repetition operation.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Averbuch et al. (US 20190362162) discloses “An approach is provided for detecting a presence of a physical divider on a road segment. The approach, for example, involves determining a number of positive observations of the physical divider on the road segment based on sensor data collected from one or more vehicles traveling the road segment. The approach also involves determining a number of negative observations of the physical divider on the road segment based on the sensor data. The approach further involves calculating a probability of the presence of the physical divider based on the number of the positive observations and the number of the negative observations. The approach further involves updating map data for the road segment to indicate the presence of the physical divider based on determining that the probability of the presence of the physical divider is greater than a threshold value (see abstract).” 
Kageme (US 20210190903) discloses “A radar apparatus includes: a PRI control unit for setting a plurality of pairs of a pulse repetition interval longer than a reference interval and a pulse repetition interval shorter than the reference interval; a signal generation circuit for generating a plurality of transmission pulse signals on the basis of the plurality of pairs of pulse repetition intervals; a transmission and reception unit for sending out the plurality of transmission pulse signals to external space and receiving a plurality of reflected wave signals from the external space; a receiving circuit for generating a plurality of received signals by sampling each of the plurality of reflected wave signals; a signal conversion unit for generating a plurality of frequency domain signals by performing domain conversion processing from a time domain to a frequency domain on the plurality of received signals; and a target detection unit for detecting a target candidate on the basis of the plurality of frequency domain signals (see abstract).” 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                      

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648